Citation Nr: 0532643	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  99-13 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to herbicides.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.


The Board notes that the rating decision on appeal also 
denied service connection for post-traumatic stress disorder 
(PTSD) and memory loss, and the veteran filed timely appeals 
with respect to both issues.  During the appeal, the RO 
granted service connection for PTSD, and in so doing, 
addressed the veteran's complaints of memory loss in this 
context.  Thus, the Board will not address that issue 
further. 


It is noted that in November 2000, the Board remanded the 
veteran's claims for further development.  The claims were 
returned to the Board without said development having been 
accomplished.  In February 2003, the Board undertook 
additional development itself under 38 C.F.R. § 19.9(a)(2) 
(2002).  However, in May 2003, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2), disallowing the Board to develop claims.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir., 2003).  Thus, in August 2003, the 
Board remanded the claim so that the RO could develop it and 
conduct a substantive review.  The RO did so and issued a 
supplemental statement of the case to the veteran and his 
representative in July 2005.  The case was returned to the 
Board for appellate review in September 2005.




FINDINGS OF FACT

1.  The veteran's hearing loss was first manifested many 
years after service and is not related to his service.  

2.  The veteran served in the Republic of Vietnam from May 
1967 to May 1968 and is presumed to have been exposed to an 
herbicide agent.

3.  The veteran's skin disorder, variously diagnosed as 
general dermatitis, pityriasis rosacea, and eczema, was first 
manifested many years after service and is not related to 
herbicide exposure in service.  

4.  The veteran's sinusitis was first manifested many years 
after service and is not related to his service.  


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in or 
aggravated during his active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The veteran's skin disorder was not incurred in or 
aggravated during his active duty service; nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.304, 3.307, 
3.309(e) (2005).

3.  The veteran's sinusitis was not incurred in or aggravated 
during his active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for several disorders.  
In this context, the Board notes that a substantially 
complete application was received in September 1998 and 
adjudicated in March 1999, prior to the enactment of the 
VCAA.  However, during the course of the appeal, in January 
2002, the AOJ provided notice to the veteran regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed at that time to "submit any 
evidence in his possession that pertains to the claim," he 
was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  In August 2002, the AOJ 
readjudicated the claims based on all the evidence, without 
taint from prior adjudications.  Therefore, the Board finds 
no prejudice in the fact that the initial AOJ denial pre-
dated VCAA-compliant notice.  


Additionally, in April 2004, the veteran was again notified 
of the requisite information to substantiate his claim.  He 
was instructed at this time to provide VA with any evidence 
or information he had pertaining to his claims.  In response, 
the veteran submitted further medical evidence.  A 
supplemental statement of the case was issued in July 2005, 
again readjudicating the claims based on all the evidence. 
Thus, the Board finds that the content and timing of the 
initial January 2002 notice, coupled with the subsequent 
April 2004 notice, comport with the requirements of § 5103(a) 
and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records are in the claims file.  All 
identified and relevant private and VA treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with each of his claims.  

The Board notes that referable to the issue of sinusitis, 
while the veteran's sinuses have been examined, an opinion as 
to the etiology of any current sinus problem has not been 
requested.  The Board is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury, or 
disease.  38 C.F.R. § 3.159(c)(4) (2005).  Service medical 
records are negative for any treatment of the veteran's 
sinuses.  Therefore, the Board is not required to seek an 
opinion.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 
Bilateral Hearing Loss

The veteran contends that his work in communications while in 
service subjected him to loud, high frequency tones, which in 
turn caused his current hearing deficiency.

Service medical records, including the veteran's December 
1965 pre-induction examination, April 1967 and August 1968 
periodic examinations, and January 1969 separation 
examination are all negative for findings of hearing loss.  
Specifically, while the veteran's pre-induction examination 
measured his hearing acuity in terms of the whispered and 
spoken voice tests (with results of 15/15), the subsequent 
examinations were conducted by more concise audiographic 
testing, and continued to reveal normal results.  

Post-service treatment records, dated from April 1983 to 
August 2005, are negative for complaint, diagnosis, or 
treatment of bilateral hearing loss.  In May 2003, in 
conjunction with his claim, the veteran underwent a VA audio 
examination, at which time he received a diagnosis of mild 
conductive hearing loss.  The audiologist added that it was 
doubtful that such hearing loss was due to noise exposure, 
and further stated that it was more likely a middle ear 
problem.  There are no other medical opinions of record on 
this issue.

In sum, there is no evidence of hearing loss in service, and 
no diagnosis of the same until May 2003, more than thirty 
years after separation from service.  The only opinion 
referable to medical nexus is one finding no relationship 
between the veteran's current hearing loss and his service.  
As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hearing loss; therefore, the benefit of the 
doubt provision does not apply.  Service connection for 
hearing loss must be denied.

Skin Disorder

The veteran contends that he developed a skin disorder while 
serving in Vietnam due to his exposure to Agent Orange, an 
herbicide.  He further contends that he continues to have the 
disorder, and that he is therefore entitled to service 
connection for it.  

In addition to the direct service connection regulations 
above, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f).  The 
last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.

In this case, the veteran has confirmed service in-country in 
Vietnam from May 1967 to May 1968.  Therefore, he is presumed 
to have been exposed to an herbicide agent during active 
military service.

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of      
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 

Chloracne or other acneform disease consistent 
with chloracne; type II diabetes; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; 
Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; 
Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue 
sarcoma" includes the following: Adult 
fibrosarcoma; Dermatofibrosarcoma protuberans; 
Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma 
(malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma 
and lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor 
of tendon sheath; Malignant schwannoma, including 
malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell 
tumor; Alveolar soft part sarcoma; Epithelioid 
sarcoma; Clear cell sarcoma of tendons and 
aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999). 

The veteran's service medical records include his December 
1965 pre-induction examination, two periodic examinations 
mid-service, and his January 1969 separation examination.  
Each consistently revealed that his skin was evaluated as 
normal.  There are no instances of treatment for a skin rash 
or other skin disorder during service.  The veteran was 
officially separated from service in February 1969.

Post-service medical records have been associated with the 
claims file and include VA treatment reports from April 1983 
to December 2004 and private treatment reports from January 
1989 to August 2005.  

In July 1984, the veteran presented to a VA clinic with 
generalized dermatitis.  Subsequent to that date, the veteran 
has been treated both privately and through VA for dermatitis 
and pityriasis rosacea.
In May 2003, the veteran underwent a VA skin examination, 
where he reported an itchy rash involving areas of his back 
and legs, since 1969.  Upon examination, the physician noted 
a diagnosis of eczematoid dermatitis.  No opinion as to 
etiology was offered.  The veteran underwent further VA 
examination in March 2005, where the diagnosis of eczema was 
confirmed.  By way of addendum in June 2005, the examining 
physician indicated that the veteran's eczema was not likely 
related to his active military service.

As a preliminary matter, the Board notes that generalized 
dermatitis, pityriasis rosacea, and eczema are not listed as 
presumptive diseases under the regulations dealing with 
herbicide exposure.  Because no positive association has been 
found by the Secretary to exist between these disorders and 
exposure to herbicides, the presumption is not applicable in 
this case.  

As for direct service connection, the veteran's service 
medical records are silent as to any complaint or diagnosis 
of a skin disorder.  The first documented instance of 
treatment for the same was in July 1984, more than fifteen 
years after his separation from service.  Furthermore, 
records from that time to June 2005 are conspicuously 
negative for any references to any incident of service in 
connection with the disorder.  A June 2005 physician's 
opinion expressly denies a connection.  Absent evidence to 
the contrary, the Board is not in a position to question this 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a skin 
disorder; therefore, the benefit of the doubt provision does 
not apply.  Service connection, either presumptively or 
directly, is not warranted.

Sinusitis

Service medical records, including the aforementioned pre-
induction, periodic, and separations examinations, are 
negative for complaints, treatment, or findings referable to 
a sinus disorder.  

Post service treatment records confirm that the veteran's 
first documented treatment was in November 1987, at which 
time he sought treatment for sinus congestion and post nasal 
drip.  The diagnosis was sinus congestion syndrome.  
Subsequent treatment records document further treatment for 
the mild sinusitis, allergic rhinitis, and upper respiratory 
infections.  

On VA exam in May 2003, the veteran reported frequent sinus 
infections, with approximately one per year over the prior 20 
years.  A computed axial tomography (CAT) scan revealed 
patchy thickening in the ethmoid sinuses.  There was mucous 
membrane thickening with some retention cysts formation as 
well.  The diagnosis noted was probable allergic rhinitis, 
otherwise with no other acute or chronic nose or sinus 
disease.

The Board reiterates that there is no evidence of in-service 
treatment for sinusitis or rhinitis.  The first documented 
treatment for the same is not until 1987, some eighteen years 
after separation from service.  No opinion as to etiology of 
the veteran's current allergic rhinitis has been sought, as 
the requirements of 38 C.F.R. § 3.159 have not been met.  
Without any evidence of a connection between the current 
disability and the veteran's service, the Board finds that 
the preponderance of the evidence is against his claim.  
Accordingly, the benefit of the doubt provision does not 
apply, and service connection is not warranted.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for sinusitis is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


